Citation Nr: 0913140	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  05-24 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen a claim for service connection for 
otitis media, right ear, with perforation of tympanic 
membrane (right ear otitis media).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to October 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

In October 2007, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  A September 1989 rating decision denied service 
connection for otitis media, right ear, with perforation of 
tympanic membrane, determining that it pre-existed service 
and was not aggravated by service.  In absence of a timely 
appeal, that decision is final.  

2.  The evidence submitted since the September 1989 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for otitis media, right ear, with perforation of 
tympanic membrane, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

The September 1989 rating decisions is final.  New and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for otitis media, right 
ear, with perforation of tympanic membrane.  38 U.S.C.A. §§ 
1110, 1111, 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.156(a), 3.159 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in September 2004 the information and evidence needed to 
substantiate and complete a claim that had been previously 
denied.  It provided him the specified basis for the 1989 
denial and told the Veteran that he needed to submit new and 
material evidence that related to that basis.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Veteran was not 
provided with information addressing how disability 
evaluations and effective dates are assigned.  The Board 
finds, however, that the Veteran was not prejudiced by this 
for two reasons: (1) he was provided with this information in 
March 2006, and had his claim was subsequently readjudicated 
in May 2007 and February 2009 supplemental statements of the 
case; and, (2) the evidence submitted is not new and material 
and thus any questions as to the appropriate disability 
rating or effective date to be assigned are moot.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records.  The Veteran had 
indicated he had received treatment at a VA facility from 
1998 to 2001 (records dated from 2001 to 2008 have been 
associated with the claims file).  VA made multiple attempts 
to obtain these records and determined they were not 
available.  See April 2007 Memorandum finding that further 
efforts to locate his records would be futile.  The Board 
concurs with this finding, and VA has properly informed the 
Veteran of the fact that it has been unable to obtain these 
VA records.  See April 2007 letter to Veteran.  

The veteran was not provided with a VA examination, which the 
Board finds was not required.  Under 38 C.F.R. § 
3.159(c)(4)(iii) (2008), providing a VA examination in a new 
and material evidence claim can only be considered if new and 
material evidence is actually presented or secured.  The 
Board finds that the veteran did not present new and material 
evidence in this claim; therefore, a VA examination was not 
appropriate.  In the October 2007 remand, the Board asked the 
Veteran and his representative to identify any medical care 
provider who has treated the Veteran for his right ear.  In 
April 2008, the Appeals Management Center asked the Veteran 
for this information.  He never responded to the letter.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the appellant nor his 
representative have suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110.  Generally, there must be competent evidence 
of (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992).

The provisions of 38 U.S.C.A. § 1111 (West 2002) provide that 
every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 
225, 227 (1991).

Under 38 U.S.C.A. § 1153, a pre-existing injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
The provisions of 38 C.F.R. § 3.306(b) provide that 
aggravation may not be conceded unless the pre-existing 
condition increased in severity during service.

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim has been previously 
denied and that decision is final, the claim can be reopened 
and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
If it is determined that new and material evidence has been 
submitted, the claim must be reopened and considered on the 
merits.  See generally Elkins v. West, 12 Vet. App. 209 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.  

The veteran was originally denied entitlement to service 
connection for otitis media, right ear, with perforation of 
tympanic membrane in a September 1989 rating decision.  The 
evidence of record at that time were service treatment 
records, and the Veteran's application for benefits.  The 
entrance examination did not reveal a right ear disability at 
the time of entrance.  In September 1967, the Veteran was 
admitted to the hospital with diagnoses of chronic otitis 
media and perforation of the tympanic membrane, both 
involving the right ear.  The examiner noted the Veteran had 
given a history of "ear disease as a child with chronic 
right ear disease."  The attending physician determined the 
disability had pre-existed service and was not aggravated 
during service.  An October 1967 Medical Board made the same 
determination.  The RO determined otitis media and 
perforation of the right tympanic membrane pre-existed 
service and were not aggravated during service.  The Veteran 
was notified of this determination in September 1989 along 
with his appellate rights.  He did not appeal the decision, 
and it became final.

One of the purposes of the Board's October 2007 remand was to 
allow the RO to adjudicate the Veteran's claim of clear and 
unmistakable error in the September 1989 rating decision.  In 
a November 2007 rating decision, the RO determined the 
September 1989 did not contain clear and unmistakable error.  
The Veteran did not appeal that determination.  

For evidence to be new and material, it must establish either 
that it did not pre-exist service or that if it pre-existed 
service, it was, in fact, aggravated during service beyond 
the natural progression of the disease process.  

Since the September 1989 rating decision, the evidence 
associated with the claims file are the Veteran's arguments 
as to why his claim should be reopened and granted, and VA 
treatment records showing findings that the Veteran's 
tympanic membranes are intact.  See August 2001; October 
2004; and December 2004, VA outpatient treatment reports.  
There is nothing that has been associated with the claims 
file that addresses whether preexisting right ear otitis 
media, with tympanic membrane perforation, was aggravated 
during service, or was otherwise due to service.  The 
Veteran's allegations of not having ear problems prior to 
entering service were part of the record at the time of the 
1989 decision, as his application for service connection 
included consideration of service incurrence and service 
aggravation.  Thus, his current statements cannot constitute 
new and material evidence.  Hence, none of the evidence 
associated with the claims file since the September 1989 
rating decision is new and material.  

The claim to reopen is denied.


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for otitis media, 
right ear, with perforation of tympanic membrane.  The claim 
is denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


